DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/22 has been entered.
	
Response to Amendment
The amendment filed on 08/19/22 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-11, 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 6,820,098) in view of Certain (US 11,314,717) and further in view of Coatney (US 2014/0047263) and Sanakkayala (US 2018/0095845).
Regarding claim 1, Ganesh discloses:
A method to track replication state and providing quorum visible retrievals in a computing network, the method comprising: performing, by a writer node computing device in the computing network executing a computing process, a write operation in a local computing system in the computing network, wherein the write operation includes assigning a sequence number at least by ([col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.” [col. 4, lines 21-27] “Another step is writing data blocks to a remote mirroring module as a result of an application write 42. The remote mirroring module that receives the data blocks can contain and is generally associated with the replication tracking module. Next, write sequence numbers are assigned to each application write that is accepted 44.”) and the writer node performing write operations in a local computing system is the remote mirroring module which assigns write sequence numbers to each application write that is accepted as the writes are spooled locally as shown in at least Figs. 1, 4,
and the writer node computing device includes a replica node ([col. 5, lines 17-23] “In FIG. 3, the remote mirroring device 66 corresponds generally to the remote mirroring module 24 in FIG. 3. When the remote mirroring device traps the online logs writes, then the writes are assigned a write sequence number. After the remote mirroring module in the standby cluster 53 has completed the replication, it sends a notification to the remote mirroring in the primary cluster 50.”) and Fig. 3 shows that the remote mirroring module is included in each of the nodes (replica nodes) in the clusters;
replicating the sequence number with another write operation to one or more other replica nodes in the computing network in an asynchronous fashion through a first network channel in the computing network at least by ([col. 2, lines 31-37] “Remote mirroring modules 66, 68 trap the disk subsystem writes to the online logs. This trapped information is then sent to the standby remote mirroring device 70 through the remote mirroring or replication transport. A WAN 73 is used to transfer the information between the primary site and the standby site” [col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the first network channel is the WAN 73 as shown in at least Fig. 3 in which the writes (any one of these writes is another write operation) along with their assigned sequence numbers are sent to a standby cluster, as also shown in at least Figs. 1-3, in an asynchronous fashion because they are sent after the writes have remained trapped locally in a spool device and not at the same time that the writes were written; further, the other replica nodes are the standby site cluster as additionally shown in Fig. 3.
Ganesh fails to disclose “communicating, on a second network channel in the computing network, a state of the local computing system by transmitting one or more messages comprising a set of numbers representing different levels of hardening to each replica node, wherein the set of numbers include a first sequence number of operations that arrived in memory, a second sequence number of operations that submitted write to a disk, and a third sequence number of operations that acknowledged hardened to the disk; caching the one or more messages at each replica node; obtaining a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and returning results for the query operation up to the sequence number limit”
However, Certain teaches the following limitations, communicating, … in the computing network, a state of the local computing system by transmitting one or more messages comprising a set of numbers representing different levels of hardening to each replica node, wherein the set of numbers include a first sequence number of operations that arrived in memory, a second sequence number of operations that submitted write to a disk at least by ([col. 15, lines 10-16] “Propagation node 540 may send one or more conditional update requests 554 to processing node 522 to apply the identified updates to the appropriate items in partition 524 of secondary index(es) 520. The conditional requests 554 may include the updated item and the version identifier as part of a condition that compares the version identifier to the current version identifier for the item in the secondary index.” [cols. 4-5, lines 52-1] “the condition for replicated updates may include a version identifier for the replicated update 106 (e.g., a sequence number, timestamp, or other identifier that provides a logical ordering for updates to the data set as performed or otherwise committed at nodes 110). A current version identifier for the item or part of data 132 being considered for an update 106 may also be maintained at or accessible to node 130 (e.g., as a field, attribute, or metadata value), in some embodiments. The condition may compare the version identifier of the update with the current version identifier for the item or part of data 132 and evaluate true if the version identifier of the update is later than the current version of the item or part of data 132 (e.g., a newer timestamp value, higher sequence number or other indication that the version identifier of the update occurs after the current version identifier in the logical ordering of updates to the data set),” [col. 17, lines 6-25] “Propagation node 720 may maintain local state 722 which tracks the committed index partition version identifier(s) 724 for each partition of each secondary index to which the propagation nodes sends updates. As discussed above with regard to FIG. 6, the committed index partition version identifier(s) may be the LSN or other version identifier of the latest update for an index partition up to which all prior updates have been applied, in some embodiments. These version(s) 724 may be maintained for each index partition. Additionally, a clock value 726 for each partition of each secondary index to which the propagation node 720 sends updates may be maintained. Clock value 726 may be the clock value up to which all prior updates have been applied (e.g., based on acknowledgements from processing node(s) 730. Propagation node 720 may determine the minimum committed version identifier across all of the partitions 744 along with the corresponding clock value 746 to be stored 766 as part of state 742 for propagation in propagation state 382” [col. 24, lines 51-56] “Network interface 2040 may allow data to be exchanged between computer system 2000 and other devices attached to a network, such as other computer systems, or between nodes of computer system 2000, in one embodiment. In various embodiments, network interface 2040 may support communication via wired or wireless general data networks…”) and the set of numbers are the version numbers which each include sequence numbers; specifically, the first sequence number is the version identifier of the update while the current version identifier is the second sequence number; further, the conditional requests in which the version numbers are included and sent from propagation node to processing node (messages),
and a third sequence number of operations that acknowledged hardened to the disk at least by ([col. 14, lines 51-62] “Updates that are performed and committed with respect to items in partition 514 in table 510 (e.g., acknowledged to a client that submitted the update as successfully completed and/or otherwise durably persisted to table 510) may sent to propagation node 530. The updates may include the updated version of the item corresponding to the update and a version identifier (e.g., a logical sequence number (LSN), timestamp, or other identifier of a logical ordering of updates to the table In at least some embodiments, all updates may be sent to propagation node 530, without further determination on the part of processing node 512 as to whether the update needs to be propagated” [col. 18, lines 1-13] “Propagation node 810 may maintain local state 812 which tracks the committed index partition version identifier(s) 814 for each partition of each secondary index to which the propagation nodes sends updates. For example, the committed index partition version identifier(s) may be the LSN or other version identifier of the latest update for an index partition up to which all prior updates have been applied. These version(s) 814 may be maintained for each index partition and the minimum committed version identifier across all of the partitions 834 (e.g., the smallest LSN value of 814 for each partition of a secondary index) may be stored 846 as part of state 832 for propagation in propagation state 382”) and the third sequence number is any of the successfully completed and/or otherwise durably persisted updates which include the updated version identifiers for each update; additionally the third sequence number could similarly be the committed index partition version identifier(s) 814;
obtaining a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and returning results up to the sequence number limit at least by ([cols. 21-22, lines 54-59, 35-55] “FIG. 13 is a high-level flowchart illustrating various methods and techniques to perform a failover operation to a new propagation node…The recovery value(s) may be determined by searching the updates for the latest value of items in the committed updates (including deletions of items), in some embodiments. For example, as noted above updates may include a version of the item to which the update is directed, so locating the latest value may include finding the last update directed to an item. In this way, there need not be a replay of the entire set of updates to an item to determine the item's value, as the updates do not merely describe differences or changes made by an update. For instance, updates to item A may be described as “LSN 11315 item A=12, LSN 11942 item A=15, LSN 12001 item A=22,” so that the last update to item A is found at LSN 120001. The value of item A, “22,” does not have to be calculated, whereas updates describing differences would have to be calculated dependent on prior values (LSN 11315 item A=12, LSN 11942 item A=+3, LSN 12001 item A=+7). The recovery values may be sent as part of requests to the node(s) hosting the partition(s) of the secondary index(es) to update the item(s) to the recovery value(s), as indicated at 1340.”) and the another computing process is the failover operation, while the returning of results up to the sequence number limit is the sending of the recovery values up to the latest value corresponding to the last update directed to an item to the nodes hosting the partitions.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Certain into the teaching of Ganesh because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ganesh to further include the conditional atomic operations including version identifiers conveying different states as in Certain in order to “prevent replicated update(s) that are replayed or otherwise processed out of order from being applied out of order at data 132, moving the state of an item or other part of data 132 backward in the logical ordering of changes” (Certain [col. 5, lines 8-12]).
Ganesh, Certain fail to disclose “…on a second network channel in the computing network…; caching the one or more messages at each replica node; wherein the results are based on the one or more messages cached at each replica node”
However, Coatney teaches the following limitations, caching the one or more messages at each replica node at least by ([0034] “Each HA group includes two of the four nodes and each node has a single local HA partner node in the same cluster and a single remote DR partner node in the second or remote HA group. In addition, each node includes a data cache or non-volatile random access memory (NVRAM) system that is mirrored to the NVRAM of an HA partner node and a DR partner node via an NVRAM mirroring process described below” [0068] “each node in the DR group 430 also includes a storage data buffer. The storage data buffer temporarily stores storage data from data access requests (i.e., write requests) received from clients. In one embodiment, the storage data buffer comprises NVRAM (see, for example, NVRAM 419 of FIG. 4B). The peered connections allow a node in the DR group 430 to replicate its NVRAM data to its local HA partner and a remote DR partner during normal non-failover conditions. For example, when a client write request is received, the data is written to an NVRAM at the appropriate node as well as an NVRAM at a local HA partner node and an NVRAM at a remote DR partner node. Thus, the write request is essentially stored in three places prior to flushing the NVRAM to the appropriate storage containers.” [0083] “In the write stages, at steps 518, 520, and 522, the cluster management module writes the data associated with the client write request to the non-volatile cache memory or NVRAM of the mapped node, the mapped node's HA partner, and the mapped node's DR partner.”) and each of the nodes in the cluster contains a cache or NVRAM 419 as shown in Fig. 4B, which store write requests (messages);
wherein the results are based on the one or more messages cached at each replica node at least by ([0084] “In the client response stage, at step 524, the cluster management module indicates a successful transaction to the client. The successful transaction indication response can be sent prior to pushing or writing the NVRAM data out to disk resulting in faster client response times.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Coatney into the teaching of Ganesh, Certain because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include caches at each node for caching writes as in Coatney because “write caches can improve network storage system performance and reduce response times” (Coatney, [0118]).
Ganesh, Certain, Coatney fail to disclose “…on a second network channel in the computing network…”
However, Sanakkayala teaches the above limitation at least by ([0302] “The unidirectional arrows depict heartbeat monitoring of production VMs 411 performed by three heartbeat monitor nodes 410 in source data center 301, e.g., using ping monitoring logic 610. The dotted bidirectional arrows depict a communicative coupling between each heartbeat monitor node 410 and storage manager 340, e.g., using enhanced virtual server data agent 542. The bold bidirectional arrows depict a quorum relationship among the five heartbeat monitor nodes 410, which form quorum 440, e.g., using heartbeat monitoring distributed file system 545, data files 712, and watch processes 900.” [0316] “Heartbeat monitor nodes (e.g., 410, 1110, 1310, 1410) communicate with each other by locally (on the monitor node) creating and updating data files (e.g., 712) that the underlying Apache ZooKeeper services (e.g., 601) coordinate and synchronize to the other monitor nodes within the illustrative distributed file system 545 as depicted by the solid bold bidirectional arrow.” [0376] “FIG. 4 is a block diagram illustrating certain details of system 300, including a plurality of heartbeat monitor nodes 410. FIG. 4 depicts: source data center 301, comprising VM host/server 401, production VMs 411, and three heartbeat monitor nodes 410; destination data center 302, comprising VM host/server 402, replica VMs 421, and one heartbeat monitor node 410; cloud computing resources 303 comprising one heartbeat monitor node 410; storage manager 340; and quorum 440 comprising the five depicted monitor nodes 410.” [0392] “Communications between heartbeat monitor nodes (e.g., 410, 1110, 1310) in cloud region 1303-2 and the storage manager of component 1410 are funneled via the firewalled monitor node 1310 (dotted bidirectional arrow).”) and at least Figs. 5, 11 depict a plurality of heartbeat monitor nodes which communicate the status of the local VM with a storage manager node using the communicative coupling (second network channel) depicted as dotted bidirectional arrows. The first network channel is the node-to-node communications between the heartbeat monitoring nodes which is shown as a separate communications channel in these figures.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sanakkayala into the teaching of Ganesh, Certain, Coatney because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a separate communications channel for heartbeat or status communications as in Sanakkayala in order to ensure that the data being replicated comes from computing devices that are healthy and have current/correct data.
As per claim 2, claim 1 is incorporated, Ganesh further discloses:
and the local computing system is part of a multi-master distributed data management system at least by Fig. 3 primary cluster includes multiple distributed nodes (multimaster distributed data management system) that all replicate to one another and the remote standby cluster as shown;
each replica node is a node computing device in the computing network at least by ([col. 3, lines 24-30] “In one embodiment of the present invention, the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the other replica nodes are the standby site cluster connected to the WAN and the local cluster.
Certain further discloses:
each node in a node group stores a replica of the sequence number at least by ([col. 4, lines 22-24] “and send the identified updates, such as replicated update(s) 106 a, 106 b, 106 c, to the appropriate nodes 130 of replicated portions of data set 120, in some embodiments.” [col. 14, lines 51-57] “Updates that are performed and committed with respect to items in partition 514 in table 510 (e.g., acknowledged to a client that submitted the update as successfully completed and/or otherwise durably persisted to table 510) may sent to propagation node 530. The updates may include the updated version of the item corresponding to the update and a version identifier (e.g., a logical sequence number (LSN…”),
a number of replicas of the sequence number equals a number of replica nodes per node group at least by (Fig. 1 which shows that all of the replicated updates 106a, 106b, which each contains the replica of the version identifier, are sent to a different replica node 130a, 130b, … meaning that the number of replications of the version identifier equals the number of replica nodes in the group),
each replica node belongs to a single node at least by ([col. 3, lines 28-33] “Replicated portion(s) of the data set 120 may also be maintained for access, in various embodiments. For example, nodes, such as nodes 130 a, 130 b, and 130 c may respectively store data 132 a, 132 b, and 132 c, which may be a portion of one or more different parts of data set 100.”) and each of the replicated data 132a, 132b… is stored on nodes 130a, 130b…, as shown in Fig. 1,
and each node in the node group has multiple replica nodes at least by ([col. 3, lines 28-33] “Replicated portion(s) of the data set 120 may also be maintained for access, in various embodiments. For example, nodes, such as nodes 130 a, 130 b, and 130 c may respectively store data 132 a, 132 b, and 132 c, which may be a portion of one or more different parts of data set 100.” [col. 10, lines 31-34] “A replica group, for example, may be composed of a number of processing nodes maintaining a replica of particular portion of data (e.g., a partition of a table) for the database service 210.”) and nodes storing the replicated data in the group contain multiple replica nodes, as also shown in Fig. 1,
As per claim 4, claim 2 is incorporated, Certain further discloses:
wherein the query operation is transmitted in the computing network in conjunction with a replication node limit that is used to guarantee result durability at least by ([cols. 21-22, lines 54-59, 35-55] “FIG. 13 is a high-level flowchart illustrating various methods and techniques to perform a failover operation to a new propagation node…The recovery value(s) may be determined by searching the updates for the latest value of items in the committed updates (including deletions of items), in some embodiments. For example, as noted above updates may include a version of the item to which the update is directed, so locating the latest value may include finding the last update directed to an item. In this way, there need not be a replay of the entire set of updates to an item to determine the item's value, as the updates do not merely describe differences or changes made by an update. For instance, updates to item A may be described as “LSN 11315 item A=12, LSN 11942 item A=15, LSN 12001 item A=22,” so that the last update to item A is found at LSN 120001. The value of item A, “22,” does not have to be calculated, whereas updates describing differences would have to be calculated dependent on prior values (LSN 11315 item A=12, LSN 11942 item A=+3, LSN 12001 item A=+7). The recovery values may be sent as part of requests to the node(s) hosting the partition(s) of the secondary index(es) to update the item(s) to the recovery value(s), as indicated at 1340.”).
As per claim 5, claim 4 is incorporated, Certain further discloses:
wherein future query operations sent to any node computing device operate on a superset of data seen by prior issuance of query operations with same latency and replication specifications at least by ([cols. 4-5, lines 33-39, 56-1] “A current version identifier for the item or part of data 132 being considered for an update 106 may also be maintained at or accessible to node 130 (e.g., as a field, attribute, or metadata value), in some embodiments. The condition may compare the version identifier of the update with the current version identifier for the item or part of data 132 and evaluate true if the version identifier of the update is later than the current version of the item or part of data 132 (e.g., a newer timestamp value, higher sequence number or other indication that the version identifier of the update occurs after the current version identifier in the logical ordering of updates to the data set), in some embodiments…In this way, nodes 110 need not determine which nodes 130 should receive an update and track whether or not the update has been successfully performed at nodes 130, but instead may forward or otherwise send on all updates, which may prevent the imposition of additional latency into the update path for nodes 110”) and the superset of data seen is the version identifiers of the data associated with the current and committed operations; further, no additional latency is introduced for updates (future query operations), which suggests that it should remain the same.
As per claim 6, claim 2 is incorporated, Certain further discloses:
wherein the state of the local computing system is used as a heartbeat in the computing network and is also used to track health status of node computing devices in the local computing system at least by ([col. 13, lines 30-36] “Clock nodes 420 may provide heartbeat(s) 422 a, 422 b, 422 c, and 422 n respectively to transaction log 430 (e.g., periodically). Based on the clock values (e.g., 424 a, 424 b, 424 c, and 424 n) and the heartbeat(s) in transaction log 430, clock nodes 420 can determine stop times for each global clock value in local clock terms, in various embodiments.” [col. 21, lines 14-17] “In at least some embodiments, a failure of the propagation node may be detected, as indicated at 1150. For example, the propagation node may fail to send a heartbeat or other acknowledgement to the source table partition node.”) and the heartbeats are indicative of the health of nodes and can be utilized to detect failures, such as when a heartbeat is not received when expected.
As per claim 7, claim 6 is incorporated, Certain further discloses:
wherein each replica node tracks a time when the heartbeat is received and heartbeat values at least by ([col. 13, lines 30-36] “Clock nodes 420 may provide heartbeat(s) 422 a, 422 b, 422 c, and 422 n respectively to transaction log 430 (e.g., periodically). Based on the clock values (e.g., 424 a, 424 b, 424 c, and 424 n) and the heartbeat(s) in transaction log 430, clock nodes 420 can determine stop times for each global clock value in local clock terms, in various embodiments.”).
Regarding claim 10, Ganesh discloses:
A computer program product for tracking replication state and providing quorum visible retrievals, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: perform, by a writer node computing device in the computing network executing a computing process, a write operation in a local computing system in the computing network, wherein the write operation includes assigning a sequence number at least by ([col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.” [col. 4, lines 21-27] “Another step is writing data blocks to a remote mirroring module as a result of an application write 42. The remote mirroring module that receives the data blocks can contain and is generally associated with the replication tracking module. Next, write sequence numbers are assigned to each application write that is accepted 44.”) and the writer node performing write operations in a local computing system is the remote mirroring module which assigns write sequence numbers to each application write that is accepted as the writes are spooled locally as shown in at least Figs. 1, 4,
and the writer node computing device includes a replica node ([col. 5, lines 17-23] “In FIG. 3, the remote mirroring device 66 corresponds generally to the remote mirroring module 24 in FIG. 3. When the remote mirroring device traps the online logs writes, then the writes are assigned a write sequence number. After the remote mirroring module in the standby cluster 53 has completed the replication, it sends a notification to the remote mirroring in the primary cluster 50.”) and Fig. 3 shows that the remote mirroring module is included in each of the nodes (replica nodes) in the clusters;
replicate, by the writer node computing device, the sequence number with another write operation to one or more other replica nodes in the computing network in an asynchronous fashion through a first network channel in the computing network at least by ([col. 2, lines 31-37] “Remote mirroring modules 66, 68 trap the disk subsystem writes to the online logs. This trapped information is then sent to the standby remote mirroring device 70 through the remote mirroring or replication transport. A WAN 73 is used to transfer the information between the primary site and the standby site” [col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the first network channel is the WAN 73 as shown in at least Fig. 3 in which the writes (any one of these writes is another write operation) along with their assigned sequence numbers are sent to a standby cluster, as also shown in at least Figs. 1-3, in an asynchronous fashion because they are sent after the writes have remained trapped locally in a spool device and not at the same time that the writes were written; further, the other replica nodes are the standby site cluster as additionally shown in Fig. 3.
Ganesh fails to disclose “communicate, by the writer node, a state of the local computing system on a second network channel in the computing network by transmitting one or more messages comprising a set of numbers representing different levels of hardening to the each replica node, wherein the set of numbers include a first sequence number of operations that arrived in memory, a second sequence number of operations that submitted write to a disk, and a third sequence number of operations that acknowledged hardened to the disk; cache the one or more messages at each replica node; obtain a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and return, by the processor, results for the query operation up to the sequence number limit, wherein the results are based on the one or more messages cached at each replica node”
However, Certain teaches the following limitations, communicate, by the writer node, a state of the local computing system … in the computing network by transmitting one or more messages comprising a set of numbers representing different levels of hardening to the each replica node, wherein the set of numbers include a first sequence number of operations that arrived in memory, a second sequence number of operations that submitted write to a disk at least by ([col. 15, lines 10-16] “Propagation node 540 may send one or more conditional update requests 554 to processing node 522 to apply the identified updates to the appropriate items in partition 524 of secondary index(es) 520. The conditional requests 554 may include the updated item and the version identifier as part of a condition that compares the version identifier to the current version identifier for the item in the secondary index.” [cols. 4-5, lines 52-1] “the condition for replicated updates may include a version identifier for the replicated update 106 (e.g., a sequence number, timestamp, or other identifier that provides a logical ordering for updates to the data set as performed or otherwise committed at nodes 110). A current version identifier for the item or part of data 132 being considered for an update 106 may also be maintained at or accessible to node 130 (e.g., as a field, attribute, or metadata value), in some embodiments. The condition may compare the version identifier of the update with the current version identifier for the item or part of data 132 and evaluate true if the version identifier of the update is later than the current version of the item or part of data 132 (e.g., a newer timestamp value, higher sequence number or other indication that the version identifier of the update occurs after the current version identifier in the logical ordering of updates to the data set),” [col. 17, lines 6-25] “Propagation node 720 may maintain local state 722 which tracks the committed index partition version identifier(s) 724 for each partition of each secondary index to which the propagation nodes sends updates. As discussed above with regard to FIG. 6, the committed index partition version identifier(s) may be the LSN or other version identifier of the latest update for an index partition up to which all prior updates have been applied, in some embodiments. These version(s) 724 may be maintained for each index partition. Additionally, a clock value 726 for each partition of each secondary index to which the propagation node 720 sends updates may be maintained. Clock value 726 may be the clock value up to which all prior updates have been applied (e.g., based on acknowledgements from processing node(s) 730. Propagation node 720 may determine the minimum committed version identifier across all of the partitions 744 along with the corresponding clock value 746 to be stored 766 as part of state 742 for propagation in propagation state 382” [col. 24, lines 51-56] “Network interface 2040 may allow data to be exchanged between computer system 2000 and other devices attached to a network, such as other computer systems, or between nodes of computer system 2000, in one embodiment. In various embodiments, network interface 2040 may support communication via wired or wireless general data networks…”) and the set of numbers are the version numbers which each include sequence numbers; specifically, the first sequence number is the version identifier of the update while the current version identifier is the second sequence number; further, the conditional requests in which the version numbers are included and sent from propagation node to processing node (messages),
and a third sequence number of operations that acknowledged hardened to the disk at least by ([col. 14, lines 51-62] “Updates that are performed and committed with respect to items in partition 514 in table 510 (e.g., acknowledged to a client that submitted the update as successfully completed and/or otherwise durably persisted to table 510) may sent to propagation node 530. The updates may include the updated version of the item corresponding to the update and a version identifier (e.g., a logical sequence number (LSN), timestamp, or other identifier of a logical ordering of updates to the table In at least some embodiments, all updates may be sent to propagation node 530, without further determination on the part of processing node 512 as to whether the update needs to be propagated” [col. 18, lines 1-13] “Propagation node 810 may maintain local state 812 which tracks the committed index partition version identifier(s) 814 for each partition of each secondary index to which the propagation nodes sends updates. For example, the committed index partition version identifier(s) may be the LSN or other version identifier of the latest update for an index partition up to which all prior updates have been applied. These version(s) 814 may be maintained for each index partition and the minimum committed version identifier across all of the partitions 834 (e.g., the smallest LSN value of 814 for each partition of a secondary index) may be stored 846 as part of state 832 for propagation in propagation state 382”) and the third sequence number is any of the successfully completed and/or otherwise durably persisted updates which include the updated version identifiers for each update; additionally the third sequence number could similarly be the committed index partition version identifier(s) 814;
obtain a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and return, by the processor, results for the query operation up to the sequence number limit at least by ([cols. 21-22, lines 54-59, 35-55] “FIG. 13 is a high-level flowchart illustrating various methods and techniques to perform a failover operation to a new propagation node…The recovery value(s) may be determined by searching the updates for the latest value of items in the committed updates (including deletions of items), in some embodiments. For example, as noted above updates may include a version of the item to which the update is directed, so locating the latest value may include finding the last update directed to an item. In this way, there need not be a replay of the entire set of updates to an item to determine the item's value, as the updates do not merely describe differences or changes made by an update. For instance, updates to item A may be described as “LSN 11315 item A=12, LSN 11942 item A=15, LSN 12001 item A=22,” so that the last update to item A is found at LSN 120001. The value of item A, “22,” does not have to be calculated, whereas updates describing differences would have to be calculated dependent on prior values (LSN 11315 item A=12, LSN 11942 item A=+3, LSN 12001 item A=+7). The recovery values may be sent as part of requests to the node(s) hosting the partition(s) of the secondary index(es) to update the item(s) to the recovery value(s), as indicated at 1340.”) and the another computing process is the failover operation, while the returning of results up to the sequence number limit is the sending of the recovery values up to the latest value corresponding to the last update directed to an item to the nodes hosting the partitions.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Certain into the teaching of Ganesh because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ganesh to further include the conditional atomic operations including version identifiers conveying different states as in Certain in order to “prevent replicated update(s) that are replayed or otherwise processed out of order from being applied out of order at data 132, moving the state of an item or other part of data 132 backward in the logical ordering of changes” (Certain [col. 5, lines 8-12]).
Ganesh, Certain fail to disclose “…on a second network channel in the computing network…; cache the one or more messages at each replica node; wherein the results are based on the one or more messages cached at each replica node”
However, Coatney teaches the following limitations, cache the one or more messages at each replica node at least by ([0034] “Each HA group includes two of the four nodes and each node has a single local HA partner node in the same cluster and a single remote DR partner node in the second or remote HA group. In addition, each node includes a data cache or non-volatile random access memory (NVRAM) system that is mirrored to the NVRAM of an HA partner node and a DR partner node via an NVRAM mirroring process described below” [0068] “each node in the DR group 430 also includes a storage data buffer. The storage data buffer temporarily stores storage data from data access requests (i.e., write requests) received from clients. In one embodiment, the storage data buffer comprises NVRAM (see, for example, NVRAM 419 of FIG. 4B). The peered connections allow a node in the DR group 430 to replicate its NVRAM data to its local HA partner and a remote DR partner during normal non-failover conditions. For example, when a client write request is received, the data is written to an NVRAM at the appropriate node as well as an NVRAM at a local HA partner node and an NVRAM at a remote DR partner node. Thus, the write request is essentially stored in three places prior to flushing the NVRAM to the appropriate storage containers.” [0083] “In the write stages, at steps 518, 520, and 522, the cluster management module writes the data associated with the client write request to the non-volatile cache memory or NVRAM of the mapped node, the mapped node's HA partner, and the mapped node's DR partner.”) and each of the nodes in the cluster contains a cache or NVRAM 419 as shown in Fig. 4B, which store write requests (messages);
wherein the results are based on the one or more messages cached at each replica node at least by ([0084] “In the client response stage, at step 524, the cluster management module indicates a successful transaction to the client. The successful transaction indication response can be sent prior to pushing or writing the NVRAM data out to disk resulting in faster client response times.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Coatney into the teaching of Ganesh, Certain because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include caches at each node for caching writes as in Coatney because “write caches can improve network storage system performance and reduce response times” (Coatney, [0118]).
Ganesh, Certain, Coatney fail to disclose “…on a second network channel in the computing network…”
However, Sanakkayala teaches the above limitation at least by ([0302] “The unidirectional arrows depict heartbeat monitoring of production VMs 411 performed by three heartbeat monitor nodes 410 in source data center 301, e.g., using ping monitoring logic 610. The dotted bidirectional arrows depict a communicative coupling between each heartbeat monitor node 410 and storage manager 340, e.g., using enhanced virtual server data agent 542. The bold bidirectional arrows depict a quorum relationship among the five heartbeat monitor nodes 410, which form quorum 440, e.g., using heartbeat monitoring distributed file system 545, data files 712, and watch processes 900.” [0316] “Heartbeat monitor nodes (e.g., 410, 1110, 1310, 1410) communicate with each other by locally (on the monitor node) creating and updating data files (e.g., 712) that the underlying Apache ZooKeeper services (e.g., 601) coordinate and synchronize to the other monitor nodes within the illustrative distributed file system 545 as depicted by the solid bold bidirectional arrow.” [0376] “FIG. 4 is a block diagram illustrating certain details of system 300, including a plurality of heartbeat monitor nodes 410. FIG. 4 depicts: source data center 301, comprising VM host/server 401, production VMs 411, and three heartbeat monitor nodes 410; destination data center 302, comprising VM host/server 402, replica VMs 421, and one heartbeat monitor node 410; cloud computing resources 303 comprising one heartbeat monitor node 410; storage manager 340; and quorum 440 comprising the five depicted monitor nodes 410.” [0392] “Communications between heartbeat monitor nodes (e.g., 410, 1110, 1310) in cloud region 1303-2 and the storage manager of component 1410 are funneled via the firewalled monitor node 1310 (dotted bidirectional arrow).”) and at least Figs. 5, 11 depict a plurality of heartbeat monitor nodes which communicate the status of the local VM with a storage manager node using the communicative coupling (second network channel) depicted as dotted bidirectional arrows. The first network channel is the node-to-node communications between the heartbeat monitoring nodes which is shown as a separate communications channel in these figures.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sanakkayala into the teaching of Ganesh, Certain, Coatney because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a separate communications channel for heartbeat or status communications as in Sanakkayala in order to ensure that the data being replicated comes from computing devices that are healthy and have current/correct data.
As per claim 14, claim 13 is incorporated, Certain further discloses:
wherein: future query operations transmitted to any node computing device operate on a superset of data seen by prior issuance of query operations with same latency and replication specifications at least by ([cols. 4-5, lines 33-39, 56-1] “A current version identifier for the item or part of data 132 being considered for an update 106 may also be maintained at or accessible to node 130 (e.g., as a field, attribute, or metadata value), in some embodiments. The condition may compare the version identifier of the update with the current version identifier for the item or part of data 132 and evaluate true if the version identifier of the update is later than the current version of the item or part of data 132 (e.g., a newer timestamp value, higher sequence number or other indication that the version identifier of the update occurs after the current version identifier in the logical ordering of updates to the data set), in some embodiments…In this way, nodes 110 need not determine which nodes 130 should receive an update and track whether or not the update has been successfully performed at nodes 130, but instead may forward or otherwise send on all updates, which may prevent the imposition of additional latency into the update path for nodes 110”) and the superset of data seen is the version identifiers of the data associated with the current and committed operations; further, no additional latency is introduced for updates (future query operations), which suggests that it should remain the same;
the communicated state of the local computing system is used as a heartbeat in the computing network and is also used to track health status of node computing devices in the local computing system at least by ([col. 13, lines 30-36] “Clock nodes 420 may provide heartbeat(s) 422 a, 422 b, 422 c, and 422 n respectively to transaction log 430 (e.g., periodically). Based on the clock values (e.g., 424 a, 424 b, 424 c, and 424 n) and the heartbeat(s) in transaction log 430, clock nodes 420 can determine stop times for each global clock value in local clock terms, in various embodiments.” [col. 21, lines 14-17] “In at least some embodiments, a failure of the propagation node may be detected, as indicated at 1150. For example, the propagation node may fail to send a heartbeat or other acknowledgement to the source table partition node.”) and the heartbeats are indicative of the health of nodes and can be utilized to detect failures, such as when a heartbeat is not received when expected;
and each replica node tracks a time when the heartbeat is received and heartbeat values at least by ([col. 13, lines 30-36] “Clock nodes 420 may provide heartbeat(s) 422 a, 422 b, 422 c, and 422 n respectively to transaction log 430 (e.g., periodically). Based on the clock values (e.g., 424 a, 424 b, 424 c, and 424 n) and the heartbeat(s) in transaction log 430, clock nodes 420 can determine stop times for each global clock value in local clock terms, in various embodiments.”).
Regarding claim 18, Ganesh discloses:
An apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: perform, by a writer node computing device in the computing network executing a computing process, a write operation in a local computing system in the computing network, wherein the write operation includes assigning a sequence number at least by ([col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.” [col. 4, lines 21-27] “Another step is writing data blocks to a remote mirroring module as a result of an application write 42. The remote mirroring module that receives the data blocks can contain and is generally associated with the replication tracking module. Next, write sequence numbers are assigned to each application write that is accepted 44.”) and the writer node performing write operations in a local computing system is the remote mirroring module which assigns write sequence numbers to each application write that is accepted as the writes are spooled locally as shown in at least Figs. 1, 4,
and the writer node computing device includes a replica node ([col. 5, lines 17-23] “In FIG. 3, the remote mirroring device 66 corresponds generally to the remote mirroring module 24 in FIG. 3. When the remote mirroring device traps the online logs writes, then the writes are assigned a write sequence number. After the remote mirroring module in the standby cluster 53 has completed the replication, it sends a notification to the remote mirroring in the primary cluster 50.”) and Fig. 3 shows that the remote mirroring module is included in each of the nodes (replica nodes) in the clusters;
replicate the sequence number with another write operation to one or more other replica nodes in the computing network in an asynchronous fashion through a first network channel in the computing network at least by ([col. 2, lines 31-37] “Remote mirroring modules 66, 68 trap the disk subsystem writes to the online logs. This trapped information is then sent to the standby remote mirroring device 70 through the remote mirroring or replication transport. A WAN 73 is used to transfer the information between the primary site and the standby site” [col. 3, lines 23-30] “the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the first network channel is the WAN 73 as shown in at least Fig. 3 in which the writes along with their assigned sequence numbers are sent to a standby cluster, as also shown in at least Figs. 1-3, in an asynchronous fashion because they are sent after the writes have remained trapped locally in a spool device and not at the same time that the writes were written; further, the other replica nodes are the standby site cluster as additionally shown in Fig. 3.
Ganesh fails to disclose “communicate, on a second network channel in the computing network, a state of the local computing system by transmitting one or more messages comprising a set of numbers representing different levels of hardening to each replica node, wherein the set of numbers include a first sequence number of operations that arrived in memory, a second sequence number of operations that submitted write to a disk, and a third sequence number of operations that acknowledged hardened to the disk; cache the one or more messages at each replica node; obtain a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and return results for the query operation up to the sequence number limit, wherein the results are based on the one or more messages cached at each replica node”
However, Certain teaches the following limitations, communicate, … in the computing network, a state of the local computing system by transmitting one or more messages comprising a set of numbers representing different levels of hardening to each replica node, wherein the set of numbers include a first sequence number of operations that arrived in memory, a second sequence number of operations that submitted write to a disk at least by ([col. 15, lines 13-16] “The conditional requests 554 may include the updated item and the version identifier as part of a condition that compares the version identifier to the current version identifier for the item in the secondary index.” [cols. 4-5, lines 52-1] “the condition for replicated updates may include a version identifier for the replicated update 106 (e.g., a sequence number, timestamp, or other identifier that provides a logical ordering for updates to the data set as performed or otherwise committed at nodes 110). A current version identifier for the item or part of data 132 being considered for an update 106 may also be maintained at or accessible to node 130 (e.g., as a field, attribute, or metadata value), in some embodiments. The condition may compare the version identifier of the update with the current version identifier for the item or part of data 132 and evaluate true if the version identifier of the update is later than the current version of the item or part of data 132 (e.g., a newer timestamp value, higher sequence number or other indication that the version identifier of the update occurs after the current version identifier in the logical ordering of updates to the data set),” [col. 17, lines 6-25] “Propagation node 720 may maintain local state 722 which tracks the committed index partition version identifier(s) 724 for each partition of each secondary index to which the propagation nodes sends updates. As discussed above with regard to FIG. 6, the committed index partition version identifier(s) may be the LSN or other version identifier of the latest update for an index partition up to which all prior updates have been applied, in some embodiments. These version(s) 724 may be maintained for each index partition. Additionally, a clock value 726 for each partition of each secondary index to which the propagation node 720 sends updates may be maintained. Clock value 726 may be the clock value up to which all prior updates have been applied (e.g., based on acknowledgements from processing node(s) 730. Propagation node 720 may determine the minimum committed version identifier across all of the partitions 744 along with the corresponding clock value 746 to be stored 766 as part of state 742 for propagation in propagation state 382” [col. 24, lines 51-56] “Network interface 2040 may allow data to be exchanged between computer system 2000 and other devices attached to a network, such as other computer systems, or between nodes of computer system 2000, in one embodiment. In various embodiments, network interface 2040 may support communication via wired or wireless general data networks…”) and the set of numbers are the version numbers which each include sequence numbers; specifically, the first sequence number is the version identifier of the update while the current version identifier is the second sequence number,
and a third sequence number of operations that acknowledged hardened to the disk at least by ([col. 14, lines 51-62] “Updates that are performed and committed with respect to items in partition 514 in table 510 (e.g., acknowledged to a client that submitted the update as successfully completed and/or otherwise durably persisted to table 510) may sent to propagation node 530. The updates may include the updated version of the item corresponding to the update and a version identifier (e.g., a logical sequence number (LSN), timestamp, or other identifier of a logical ordering of updates to the table In at least some embodiments, all updates may be sent to propagation node 530, without further determination on the part of processing node 512 as to whether the update needs to be propagated” [col. 18, lines 1-13] “Propagation node 810 may maintain local state 812 which tracks the committed index partition version identifier(s) 814 for each partition of each secondary index to which the propagation nodes sends updates. For example, the committed index partition version identifier(s) may be the LSN or other version identifier of the latest update for an index partition up to which all prior updates have been applied. These version(s) 814 may be maintained for each index partition and the minimum committed version identifier across all of the partitions 834 (e.g., the smallest LSN value of 814 for each partition of a secondary index) may be stored 846 as part of state 832 for propagation in propagation state 382”) and the third sequence number is any of the successfully completed and/or otherwise durably persisted updates which include the updated version identifiers for each update; additionally the third sequence number could similarly be the committed index partition version identifier(s) 814;
obtain a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and return results for the query operation up to the sequence number limit at least by ([cols. 21-22, lines 54-59, 35-55] “FIG. 13 is a high-level flowchart illustrating various methods and techniques to perform a failover operation to a new propagation node…The recovery value(s) may be determined by searching the updates for the latest value of items in the committed updates (including deletions of items), in some embodiments. For example, as noted above updates may include a version of the item to which the update is directed, so locating the latest value may include finding the last update directed to an item. In this way, there need not be a replay of the entire set of updates to an item to determine the item's value, as the updates do not merely describe differences or changes made by an update. For instance, updates to item A may be described as “LSN 11315 item A=12, LSN 11942 item A=15, LSN 12001 item A=22,” so that the last update to item A is found at LSN 120001. The value of item A, “22,” does not have to be calculated, whereas updates describing differences would have to be calculated dependent on prior values (LSN 11315 item A=12, LSN 11942 item A=+3, LSN 12001 item A=+7). The recovery values may be sent as part of requests to the node(s) hosting the partition(s) of the secondary index(es) to update the item(s) to the recovery value(s), as indicated at 1340.”) and the another computing process is the failover operation, while the returning of results up to the sequence number limit is the sending of the recovery values up to the latest value corresponding to the last update directed to an item to the nodes hosting the partitions.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Certain into the teaching of Ganesh because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ganesh to further include the conditional atomic operations including version identifiers conveying different states as in Certain in order to “prevent replicated update(s) that are replayed or otherwise processed out of order from being applied out of order at data 132, moving the state of an item or other part of data 132 backward in the logical ordering of changes” (Certain [col. 5, lines 8-12]).
Ganesh, Certain fail to disclose “…on a second network channel in the computing network…; cache the one or more messages at each replica node; wherein the results are based on the one or more messages cached at each replica node”
However, Coatney teaches the following limitations, cache the one or more messages at each replica node at least by ([0034] “Each HA group includes two of the four nodes and each node has a single local HA partner node in the same cluster and a single remote DR partner node in the second or remote HA group. In addition, each node includes a data cache or non-volatile random access memory (NVRAM) system that is mirrored to the NVRAM of an HA partner node and a DR partner node via an NVRAM mirroring process described below” [0068] “each node in the DR group 430 also includes a storage data buffer. The storage data buffer temporarily stores storage data from data access requests (i.e., write requests) received from clients. In one embodiment, the storage data buffer comprises NVRAM (see, for example, NVRAM 419 of FIG. 4B). The peered connections allow a node in the DR group 430 to replicate its NVRAM data to its local HA partner and a remote DR partner during normal non-failover conditions. For example, when a client write request is received, the data is written to an NVRAM at the appropriate node as well as an NVRAM at a local HA partner node and an NVRAM at a remote DR partner node. Thus, the write request is essentially stored in three places prior to flushing the NVRAM to the appropriate storage containers.” [0083] “In the write stages, at steps 518, 520, and 522, the cluster management module writes the data associated with the client write request to the non-volatile cache memory or NVRAM of the mapped node, the mapped node's HA partner, and the mapped node's DR partner.”) and each of the nodes in the cluster contains a cache or NVRAM 419 as shown in Fig. 4B, which store write requests (messages);
wherein the results are based on the one or more messages cached at each replica node at least by ([0084] “In the client response stage, at step 524, the cluster management module indicates a successful transaction to the client. The successful transaction indication response can be sent prior to pushing or writing the NVRAM data out to disk resulting in faster client response times.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Coatney into the teaching of Ganesh, Certain because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include caches at each node for caching writes as in Coatney because “write caches can improve network storage system performance and reduce response times” (Coatney, [0118]).
Ganesh, Certain, Coatney fail to disclose “…on a second network channel in the computing network…”
However, Sanakkayala teaches the above limitation at least by ([0302] “The unidirectional arrows depict heartbeat monitoring of production VMs 411 performed by three heartbeat monitor nodes 410 in source data center 301, e.g., using ping monitoring logic 610. The dotted bidirectional arrows depict a communicative coupling between each heartbeat monitor node 410 and storage manager 340, e.g., using enhanced virtual server data agent 542. The bold bidirectional arrows depict a quorum relationship among the five heartbeat monitor nodes 410, which form quorum 440, e.g., using heartbeat monitoring distributed file system 545, data files 712, and watch processes 900.” [0316] “Heartbeat monitor nodes (e.g., 410, 1110, 1310, 1410) communicate with each other by locally (on the monitor node) creating and updating data files (e.g., 712) that the underlying Apache ZooKeeper services (e.g., 601) coordinate and synchronize to the other monitor nodes within the illustrative distributed file system 545 as depicted by the solid bold bidirectional arrow.” [0376] “FIG. 4 is a block diagram illustrating certain details of system 300, including a plurality of heartbeat monitor nodes 410. FIG. 4 depicts: source data center 301, comprising VM host/server 401, production VMs 411, and three heartbeat monitor nodes 410; destination data center 302, comprising VM host/server 402, replica VMs 421, and one heartbeat monitor node 410; cloud computing resources 303 comprising one heartbeat monitor node 410; storage manager 340; and quorum 440 comprising the five depicted monitor nodes 410.” [0392] “Communications between heartbeat monitor nodes (e.g., 410, 1110, 1310) in cloud region 1303-2 and the storage manager of component 1410 are funneled via the firewalled monitor node 1310 (dotted bidirectional arrow).”) and at least Figs. 5, 11 depict a plurality of heartbeat monitor nodes which communicate the status of the local VM with a storage manager node using the communicative coupling (second network channel) depicted as dotted bidirectional arrows. The first network channel is the node-to-node communications between the heartbeat monitoring nodes which is shown as a separate communications channel in these figures.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sanakkayala into the teaching of Ganesh, Certain, Coatney because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a separate communications channel for heartbeat or status communications as in Sanakkayala in order to ensure that the data being replicated comes from computing devices that are healthy and have current/correct data.


Claims 11, 13-14 recite equivalent claim limitations as the method of claims 2, 4-7, except that they set forth the claimed invention as a computer program product, as such they are rejected for the same reasons as applied hereinabove.

Claims 3, 8, 12, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 6,820,098) in view of Certain (US 11,314,717) and further in view of Coatney (US 2014/0047263) and Sanakkayala (US 2018/0095845) and Sukumaran (US 9,984,140).
As per claim 3, claim 2 is incorporated, Ganesh, Certain, Coatney, Sanakkayal fail to disclose “wherein the query operation is transmitted in the computing network in conjunction with a data latency requirement that is convertible into a cluster time”
However, Sukumaran teaches the above limitation at least by ([col. 21, lines 57-64] “Note that, when a master host holds the lease, it may need to be able to retry the PutItem and GetItem requests to the consistent data store if an API call fails so that it does not switch to read-only mode unnecessarily. In some embodiments, by setting the requests from the clients to timeout at 1000 ms, they should be able to retry requests multiple times and allows for large spikes in the latencies of the APIs for the consistent data storage service.” [cols. 15-16, lines 64-8] “at every heartbeat time interval, a client process may check the state of a given lease and update their own replication status in the consistent data store. If the client does not see a heartbeat from the primary master within the specified wait time, they may consider the primary master as failed and may attempt to acquire the lease. In some embodiments, the safe time may represent the amount of time that a primary master has to switch to read-only mode and update its replication status before the wait time expires. In other words, it may represent a specified portion of the wait time interval at the end of that wait time interval.”, Table 4).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sukumaran into the teaching of Ganesh, Certain, Coatney, Sanakkayal because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include latency requirements sent along with queries as in Sukumaran in order to ensure that queries ultimately retrieve the correct results by factoring in the latency of communications.
As per claim 8, claim 7 is incorporated, Ganesh, Certain, Coatney, Sanakkayal fail to disclose “wherein each replica node stores historical heartbeat values to qualify query operations with an older minimum time, and the sequence number comprises a time stamp”
However, Sukumaran teaches the above limitations at least by ([col. 9, lines 34-46] “The first is that of a database state manager, which may be implemented by a single thread of the client process that is responsible for updating and retrieving lease data from the consistent data store and storing current lease information with a timestamp in local memory (e.g., a timestamp indicating the time at which the corresponding lease record was accessed in order to retrieve the lease information from the consistent data store or the time at which the lease information was stored locally). The database state manager may also update a separate table in the consistent data store with the local database log position, which may be subsequently used during the failover process, as described below” [col. 10, lines 21-25] “The method may also include the database state manager client process storing the current lease information locally (e.g., information indicating that the database lease has been renewed), along with a local timestamp (as in 550)”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sukumaran into the teaching of Ganesh, Certain, Coatney, Sanakkayal because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include historical heartbeat values as in Sukumaran in order to ensure that queries are able to retrieve the correct results.
As per claim 12, claim 1 is incorporated, Ganesh, Certain, Coatney, Sanakkayal fail to disclose “wherein the query operation is transmitted in the computing network in conjunction with a data latency requirement that is convertible into a cluster time”
However, Sukumaran teaches the above limitation at least by ([col. 21, lines 57-64] “Note that, when a master host holds the lease, it may need to be able to retry the PutItem and GetItem requests to the consistent data store if an API call fails so that it does not switch to read-only mode unnecessarily. In some embodiments, by setting the requests from the clients to timeout at 1000 ms, they should be able to retry requests multiple times and allows for large spikes in the latencies of the APIs for the consistent data storage service.” [cols. 15-16, lines 64-8] “at every heartbeat time interval, a client process may check the state of a given lease and update their own replication status in the consistent data store. If the client does not see a heartbeat from the primary master within the specified wait time, they may consider the primary master as failed and may attempt to acquire the lease. In some embodiments, the safe time may represent the amount of time that a primary master has to switch to read-only mode and update its replication status before the wait time expires. In other words, it may represent a specified portion of the wait time interval at the end of that wait time interval.”, Table 4).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sukumaran into the teaching of Ganesh, Certain, Coatney, Sanakkayal because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include latency requirements sent along with queries as in Sukumaran in order to ensure that queries ultimately retrieve the correct results by factoring in the latency of communications.
As per claim 19, claim 18 is incorporated, Ganesh further discloses:
the local computing system is part of a multi-master distributed data management system at least by Fig. 3 primary cluster includes multiple distributed nodes (multimaster distributed data management system) that all replicate to one another and the remote standby cluster as shown;
each replica node is a node computing device in the computing network at least by ([col. 3, lines 24-30] “In one embodiment of the present invention, the remote mirroring module 24 traps all application log writes and keeps the writes in a spool device in an ordered fashion to send it across a Wide Area Network (WAN) to a standby site 32 a, 32 b, 32 c or a remote cluster. Once the data is spooled locally, the remote mirroring system sends the data across the WAN to the corresponding remote mirroring service associated with the standby site or cluster.”) and the other replica nodes are the standby site cluster connected to the WAN and the local cluster;
the sequence number comprises a strictly increasing number at least by Fig. 1 write sequence numbers 28 are strictly increasing.
Certain further discloses:
each node in a node group stores a replica of the sequence number at least by ([col. 4, lines 22-24] “and send the identified updates, such as replicated update(s) 106 a, 106 b, 106 c, to the appropriate nodes 130 of replicated portions of data set 120, in some embodiments.” [col. 14, lines 51-57] “Updates that are performed and committed with respect to items in partition 514 in table 510 (e.g., acknowledged to a client that submitted the update as successfully completed and/or otherwise durably persisted to table 510) may sent to propagation node 530. The updates may include the updated version of the item corresponding to the update and a version identifier (e.g., a logical sequence number (LSN…”),
a number of replicas of the sequence number equals a number of replica nodes per node group at least by (Fig. 1 which shows that all of the replicated updates 106a, 106b, which each contains the replica of the version identifier, are sent to a different replica node 130a, 130b, … meaning that the number of replications of the version identifier equals the number of replica nodes in the group),
each replica node belongs to a single node at least by ([col. 3, lines 28-33] “Replicated portion(s) of the data set 120 may also be maintained for access, in various embodiments. For example, nodes, such as nodes 130 a, 130 b, and 130 c may respectively store data 132 a, 132 b, and 132 c, which may be a portion of one or more different parts of data set 100.”) and each of the replicated data 132a, 132b… is stored on nodes 130a, 130b…, as shown in Fig. 1,
and each node in the node group has multiple replica nodes at least by ([col. 3, lines 28-33] “Replicated portion(s) of the data set 120 may also be maintained for access, in various embodiments. For example, nodes, such as nodes 130 a, 130 b, and 130 c may respectively store data 132 a, 132 b, and 132 c, which may be a portion of one or more different parts of data set 100.” [col. 10, lines 31-34] “A replica group, for example, may be composed of a number of processing nodes maintaining a replica of particular portion of data (e.g., a partition of a table) for the database service 210.”) and nodes storing the replicated data in the group contain multiple replica nodes, as also shown in Fig. 1;
the state of the local computing system is used as a heartbeat in the computing network and is also used to track health status of node computing devices in the local computing system at least by ([col. 13, lines 30-36] “Clock nodes 420 may provide heartbeat(s) 422 a, 422 b, 422 c, and 422 n respectively to transaction log 430 (e.g., periodically). Based on the clock values (e.g., 424 a, 424 b, 424 c, and 424 n) and the heartbeat(s) in transaction log 430, clock nodes 420 can determine stop times for each global clock value in local clock terms, in various embodiments.” [col. 21, lines 14-17] “In at least some embodiments, a failure of the propagation node may be detected, as indicated at 1150. For example, the propagation node may fail to send a heartbeat or other acknowledgement to the source table partition node.”) and the heartbeats are indicative of the health of nodes and can be utilized to detect failures, such as when a heartbeat is not received when expected;
and each replica node tracks a time when the heartbeat is received and heartbeat values at least by ([col. 13, lines 30-36] “Clock nodes 420 may provide heartbeat(s) 422 a, 422 b, 422 c, and 422 n respectively to transaction log 430 (e.g., periodically). Based on the clock values (e.g., 424 a, 424 b, 424 c, and 424 n) and the heartbeat(s) in transaction log 430, clock nodes 420 can determine stop times for each global clock value in local clock terms, in various embodiments.”).
Ganesh, Certain, Coatney, Sanakkayal fail to disclose “the query operation is transmitted in the computing network in conjunction with a data latency requirement that is convertible into a cluster time”
However, Sukumaran teaches the above limitation at least by ([col. 21, lines 57-64] “Note that, when a master host holds the lease, it may need to be able to retry the PutItem and GetItem requests to the consistent data store if an API call fails so that it does not switch to read-only mode unnecessarily. In some embodiments, by setting the requests from the clients to timeout at 1000 ms, they should be able to retry requests multiple times and allows for large spikes in the latencies of the APIs for the consistent data storage service.” [cols. 15-16, lines 64-8] “at every heartbeat time interval, a client process may check the state of a given lease and update their own replication status in the consistent data store. If the client does not see a heartbeat from the primary master within the specified wait time, they may consider the primary master as failed and may attempt to acquire the lease. In some embodiments, the safe time may represent the amount of time that a primary master has to switch to read-only mode and update its replication status before the wait time expires. In other words, it may represent a specified portion of the wait time interval at the end of that wait time interval.”, Table 4).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sukumaran into the teaching of Ganesh, Certain, Coatney, Sanakkayala because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include latency requirements sent along with queries as in Sukumaran in order to ensure that queries ultimately retrieve the correct results by factoring in the latency of communications.
Claim 15 recites equivalent claim limitations as the method of claim 8, except that it sets forth the claimed invention as a computer program product, as such it is rejected for the same reasons as applied hereinabove.

Claims 9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 6,820,098) in view of Certain (US 11,314,717) and Coatney (US 2014/0047263) and Sanakkayala (US 2018/0095845) and Sukumaran (US 9,984,140) and further in view of Diedrich (US 2007/0083521).
As per claim 9, claim 8 is incorporated, Ganesh further discloses:
further comprising: the sequence number comprises a strictly increasing number at least by Fig. 1 write sequence numbers 28 are strictly increasing;
Ganesh, Certain, Coatney, Sanakkayala, Sukumaran fail to disclose “using, for read request operation processing, the stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than a minimum query time upon the minimum query time not being current; wherein: query operations provide specification of a minimum time stamp for which guaranteed results are desired; and a particular time stamp is captured when the query operation is transmitted and the particular time stamp is used for a minimum query time”
However, Diedrich teaches using, for read request operation processing, the stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than a minimum query time upon the minimum query time not being current at least by ([0067] “Control then continues to block 417 where the client context extractor 264 extracts the request context and tolerance level from the request. If the request does not contain a tolerance level, the client context extractor 264 extracts the client's IP (Internet Protocol) or other network address, the requested operation, and operation parameters from the request and calculates the client's tolerance for stale data based on the extracted information.” [0082] “Control then continues to block 425 where the cluster generator 268 selects a subset of the servers 132 in the cluster 205 based on the synchronization level that the each of the servers provides (determined at block 418), the synchronization level that the request requires (determined at block 420), and the time elapsed since the last change time 360. In an embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires. In another embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires, so long as the time elapsed since the last change time 360 is greater than the average server propagation delay.” [0083] “Control then continues to block 430 where the cluster generator 268 orders the servers 132 in the subset of the cluster 205 based on the determined data synchronization level that the servers provide (calculated at block 418). For example, the cluster generator 268 places those servers with the highest synchronization levels first in the ordered cluster subset and those servers with the lowest synchronization levels last in the ordered cluster subset.” [0084] “Control then continues to block 435 where the cluster generator 268 sets the current server to be the server with the highest synchronization level in the ordered cluster subset. Control then continues to block 440 where the request is routed to an appropriate server and the response is processed” [0091] “Control then continues to block 610 where the application server 205 performs the request, e.g. reads or updates data in the data table 225-1 or 225-2 or any other appropriate request.” [0088] “If the determination at block 505 is true, then the number of requests currently being processed by the current server in the ordered cluster subset is less than a threshold, so control continues to block 525 where the request dispatcher 266 routes or sends the request to the current server in the ordered cluster subset, which is the server with the highest synchronization level in the ordered cluster subset that also is currently processing less than the threshold number of requests. Control then continues to block 530 where the application server 205 at the current selected server performs the request, creates response data, and sends the response data to the request controller 160 at the client 10” [0092] “If the determination at block 620 is true, then control continues to block 625 where the server monitor 215 updates the last change time 360 and average change time (in the statistics distribution parameters 370) and calculates the server propagation delay statistics 365, the statistics distribution parameters 370, and the guarantee level 375 in the guarantee table 230, e.g., in the guarantee table 230-1 or 230-2. In an embodiment, the server monitor 215 calculates the guarantee level 375 as: 1—(time of the request—last change time 360)/(average change time). In an embodiment, the server monitor 215 then adjusts the calculated guarantee level 375 via the statistics distribution parameters 370. In an embodiment, the server monitor 215 then adjusts the calculated guarantee level 375 via the server propagation delay 365. The server monitor 215 further updates the number of pending requests (210-1 or 210-2) at the server 132.”) and Fig. 3 shows heartbeat records which are used to determine which servers will provide a desired consistency level as required by a request, such as a read request; further the server within the subset of the cluster that offers the highest consistency level guarantee (maximum synchronization level) is chosen to service the request;
wherein: query operations provide specification of a minimum time stamp for which guaranteed results are desired; and a particular time stamp is captured when the query operation is transmitted and the particular time stamp is used for a minimum query time a least by ([0069] “To calculate the synchronization levels that the servers 132 provide, the cluster generator 268 calculates the probabilities P(x) of the client 100 receiving records from replication servers 132-2 that are synchronized (i.e., that are not stale) with the associated master server 132-1 based on the client elapsed time as: P(x)=exp[−(x*mu)ˆ2/(2*sigmaˆ2)]/[sigma*sqrt(2*pi)], where” [0073] ““x” is the client elapsed time (the difference between the time of the client request and the last change time 360);”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Diedrich into the teaching of Ganesh, Certain, Coatney, Sanakkayala, Sukumaran because the references disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the queries specifying a minimum timestamp as in Diedrich in order to ensure that consistent results are retrieved.
As per claim 16, claim 15 is incorporated, Ganesh further discloses:
and the sequence number comprises a strictly increasing number at least by Fig. 1 write sequence numbers 28 are strictly increasing.
Ganesh, Certain, Sanakkayala, Coatney, Sukumaran fail to disclose “wherein: the query operations provide specification of a minimum time stamp for which guaranteed results are desired.”
However, Diedrich teaches at above limitation at least by ([0069] “To calculate the synchronization levels that the servers 132 provide, the cluster generator 268 calculates the probabilities P(x) of the client 100 receiving records from replication servers 132-2 that are synchronized (i.e., that are not stale) with the associated master server 132-1 based on the client elapsed time as: P(x)=exp[−(x*mu)ˆ2/(2*sigmaˆ2)]/[sigma*sqrt(2*pi)], where” [0073] ““x” is the client elapsed time (the difference between the time of the client request and the last change time 360)”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Diedrich into the teaching of Ganesh, Certain, Coatney, Sanakkayala, Sukumaran because the references disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the queries specifying a minimum timestamp as in Diedrich in order to ensure that consistent results are retrieved.
As per claim 17, claim 16 is incorporated, Ganesh further discloses:
further comprising: the sequence number comprises a strictly increasing number at least by Fig. 1 write sequence numbers 28 are strictly increasing;
Ganesh, Certain, Coatney, Sanakkayala, Sukumaran fail to disclose “use, for read request operation processing, the plurality of stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than a minimum query time upon the minimum query time not being current; and a particular time stamp is captured when the query operation is transmitted and the particular time stamp is used for the minimum query time”
However, Diedrich teaches use, for read request operation processing, the plurality of stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than a minimum query time upon the minimum query time not being current at least by ([0067] “Control then continues to block 417 where the client context extractor 264 extracts the request context and tolerance level from the request. If the request does not contain a tolerance level, the client context extractor 264 extracts the client's IP (Internet Protocol) or other network address, the requested operation, and operation parameters from the request and calculates the client's tolerance for stale data based on the extracted information.” [0082] “Control then continues to block 425 where the cluster generator 268 selects a subset of the servers 132 in the cluster 205 based on the synchronization level that the each of the servers provides (determined at block 418), the synchronization level that the request requires (determined at block 420), and the time elapsed since the last change time 360. In an embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires. In another embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires, so long as the time elapsed since the last change time 360 is greater than the average server propagation delay.” [0083] “Control then continues to block 430 where the cluster generator 268 orders the servers 132 in the subset of the cluster 205 based on the determined data synchronization level that the servers provide (calculated at block 418). For example, the cluster generator 268 places those servers with the highest synchronization levels first in the ordered cluster subset and those servers with the lowest synchronization levels last in the ordered cluster subset.” [0084] “Control then continues to block 435 where the cluster generator 268 sets the current server to be the server with the highest synchronization level in the ordered cluster subset. Control then continues to block 440 where the request is routed to an appropriate server and the response is processed” [0091] “Control then continues to block 610 where the application server 205 performs the request, e.g. reads or updates data in the data table 225-1 or 225-2 or any other appropriate request.” [0088] “If the determination at block 505 is true, then the number of requests currently being processed by the current server in the ordered cluster subset is less than a threshold, so control continues to block 525 where the request dispatcher 266 routes or sends the request to the current server in the ordered cluster subset, which is the server with the highest synchronization level in the ordered cluster subset that also is currently processing less than the threshold number of requests. Control then continues to block 530 where the application server 205 at the current selected server performs the request, creates response data, and sends the response data to the request controller 160 at the client 10” [0092] “If the determination at block 620 is true, then control continues to block 625 where the server monitor 215 updates the last change time 360 and average change time (in the statistics distribution parameters 370) and calculates the server propagation delay statistics 365, the statistics distribution parameters 370, and the guarantee level 375 in the guarantee table 230, e.g., in the guarantee table 230-1 or 230-2. In an embodiment, the server monitor 215 calculates the guarantee level 375 as: 1—(time of the request—last change time 360)/(average change time). In an embodiment, the server monitor 215 then adjusts the calculated guarantee level 375 via the statistics distribution parameters 370. In an embodiment, the server monitor 215 then adjusts the calculated guarantee level 375 via the server propagation delay 365. The server monitor 215 further updates the number of pending requests (210-1 or 210-2) at the server 132.”) and Fig. 3 shows heartbeat records which are used to determine which servers will provide a desired consistency level as required by a request, such as a read request; further the server within the subset of the cluster that offers the highest consistency level guarantee (maximum synchronization level) is chosen to service the request.
and a particular time stamp is captured when the query operation is transmitted and the particular time stamp is used for the minimum query time at least by ([0069] “To calculate the synchronization levels that the servers 132 provide, the cluster generator 268 calculates the probabilities P(x) of the client 100 receiving records from replication servers 132-2 that are synchronized (i.e., that are not stale) with the associated master server 132-1 based on the client elapsed time as: P(x)=exp[−(x*mu)ˆ2/(2*sigmaˆ2)]/[sigma*sqrt(2*pi)], where” [0073] ““x” is the client elapsed time (the difference between the time of the client request and the last change time 360);”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Diedrich into the teaching of Ganesh, Certain, Coatney, Sanakkayala, Sukumaran because the references disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the queries specifying a minimum timestamp as in Diedrich in order to ensure that consistent results are retrieved.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (US 6,820,098) in view of Certain (US 11,314,717) and Coatney (US 2014/0047263) and Sanakkayala (US 2018/0095845) and Sukumaran (US 9,984,140) and further in view of Diedrich (US 2007/0083521).
As per claim 20, claim 19 is incorporated, Ganesh further discloses:
wherein: the processor further configured to execute the instructions to: store, by each replica node, a plurality of historical heartbeat values to qualify query operations with an older minimum time; and use, for read request operation processing, the plurality of stored historical heartbeat values for computing a maximum synchronization level for particular computing nodes having a time value that is greater than a minimum query time upon the minimum query time not being current at least by ([0067] “Control then continues to block 417 where the client context extractor 264 extracts the request context and tolerance level from the request. If the request does not contain a tolerance level, the client context extractor 264 extracts the client's IP (Internet Protocol) or other network address, the requested operation, and operation parameters from the request and calculates the client's tolerance for stale data based on the extracted information.” [0082] “Control then continues to block 425 where the cluster generator 268 selects a subset of the servers 132 in the cluster 205 based on the synchronization level that the each of the servers provides (determined at block 418), the synchronization level that the request requires (determined at block 420), and the time elapsed since the last change time 360. In an embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires. In another embodiment, the cluster generator 268 adds those servers to the subset of the cluster 205 that have a synchronization level greater than the synchronization level that the request requires, so long as the time elapsed since the last change time 360 is greater than the average server propagation delay.” [0083] “Control then continues to block 430 where the cluster generator 268 orders the servers 132 in the subset of the cluster 205 based on the determined data synchronization level that the servers provide (calculated at block 418). For example, the cluster generator 268 places those servers with the highest synchronization levels first in the ordered cluster subset and those servers with the lowest synchronization levels last in the ordered cluster subset.” [0084] “Control then continues to block 435 where the cluster generator 268 sets the current server to be the server with the highest synchronization level in the ordered cluster subset. Control then continues to block 440 where the request is routed to an appropriate server and the response is processed” [0091] “Control then continues to block 610 where the application server 205 performs the request, e.g. reads or updates data in the data table 225-1 or 225-2 or any other appropriate request.” [0088] “If the determination at block 505 is true, then the number of requests currently being processed by the current server in the ordered cluster subset is less than a threshold, so control continues to block 525 where the request dispatcher 266 routes or sends the request to the current server in the ordered cluster subset, which is the server with the highest synchronization level in the ordered cluster subset that also is currently processing less than the threshold number of requests. Control then continues to block 530 where the application server 205 at the current selected server performs the request, creates response data, and sends the response data to the request controller 160 at the client 10” [0092] “If the determination at block 620 is true, then control continues to block 625 where the server monitor 215 updates the last change time 360 and average change time (in the statistics distribution parameters 370) and calculates the server propagation delay statistics 365, the statistics distribution parameters 370, and the guarantee level 375 in the guarantee table 230, e.g., in the guarantee table 230-1 or 230-2. In an embodiment, the server monitor 215 calculates the guarantee level 375 as: 1—(time of the request—last change time 360)/(average change time). In an embodiment, the server monitor 215 then adjusts the calculated guarantee level 375 via the statistics distribution parameters 370. In an embodiment, the server monitor 215 then adjusts the calculated guarantee level 375 via the server propagation delay 365. The server monitor 215 further updates the number of pending requests (210-1 or 210-2) at the server 132.”) and Fig. 3 shows heartbeat records which are used to determine which servers will provide a desired consistency level as required by a request, such as a read request; further the server within the subset of the cluster that offers the highest consistency level guarantee (maximum synchronization level) is chosen to service the request.
Certain further discloses:
the query operation is further transmitted in the computing network in conjunction with a replication node limit that is used to guarantee result durability at least by ([cols. 21-22, lines 54-59, 35-55] “FIG. 13 is a high-level flowchart illustrating various methods and techniques to perform a failover operation to a new propagation node…The recovery value(s) may be determined by searching the updates for the latest value of items in the committed updates (including deletions of items), in some embodiments. For example, as noted above updates may include a version of the item to which the update is directed, so locating the latest value may include finding the last update directed to an item. In this way, there need not be a replay of the entire set of updates to an item to determine the item's value, as the updates do not merely describe differences or changes made by an update. For instance, updates to item A may be described as “LSN 11315 item A=12, LSN 11942 item A=15, LSN 12001 item A=22,” so that the last update to item A is found at LSN 120001. The value of item A, “22,” does not have to be calculated, whereas updates describing differences would have to be calculated dependent on prior values (LSN 11315 item A=12, LSN 11942 item A=+3, LSN 12001 item A=+7). The recovery values may be sent as part of requests to the node(s) hosting the partition(s) of the secondary index(es) to update the item(s) to the recovery value(s), as indicated at 1340.”)
future query operations sent to any node computing device operate on a superset of data seen by prior issuance of query operations with same latency and replication specifications at least by ([cols. 4-5, lines 33-39, 56-1] “A current version identifier for the item or part of data 132 being considered for an update 106 may also be maintained at or accessible to node 130 (e.g., as a field, attribute, or metadata value), in some embodiments. The condition may compare the version identifier of the update with the current version identifier for the item or part of data 132 and evaluate true if the version identifier of the update is later than the current version of the item or part of data 132 (e.g., a newer timestamp value, higher sequence number or other indication that the version identifier of the update occurs after the current version identifier in the logical ordering of updates to the data set), in some embodiments…In this way, nodes 110 need not determine which nodes 130 should receive an update and track whether or not the update has been successfully performed at nodes 130, but instead may forward or otherwise send on all updates, which may prevent the imposition of additional latency into the update path for nodes 110”) and the superset of data seen is the version identifiers of the data associated with the current and committed operations; further, no additional latency is introduced for updates (future query operations), which suggests that it should remain the same.
Sukumaran further discloses:
the sequence number comprises a time stamp at least by ([col. 9, lines 34-46] “The first is that of a database state manager, which may be implemented by a single thread of the client process that is responsible for updating and retrieving lease data from the consistent data store and storing current lease information with a timestamp in local memory (e.g., a timestamp indicating the time at which the corresponding lease record was accessed in order to retrieve the lease information from the consistent data store or the time at which the lease information was stored locally). The database state manager may also update a separate table in the consistent data store with the local database log position, which may be subsequently used during the failover process, as described below” [col. 10, lines 21-25] “The method may also include the database state manager client process storing the current lease information locally (e.g., information indicating that the database lease has been renewed), along with a local timestamp (as in 550)”);
each replica node stores the historical heartbeat values to qualify query operations with an older minimum time at least by ([col. 9, lines 34-46] “The first is that of a database state manager, which may be implemented by a single thread of the client process that is responsible for updating and retrieving lease data from the consistent data store and storing current lease information with a timestamp in local memory (e.g., a timestamp indicating the time at which the corresponding lease record was accessed in order to retrieve the lease information from the consistent data store or the time at which the lease information was stored locally). The database state manager may also update a separate table in the consistent data store with the local database log position, which may be subsequently used during the failover process, as described below” [col. 10, lines 21-25] “The method may also include the database state manager client process storing the current lease information locally (e.g., information indicating that the database lease has been renewed), along with a local timestamp (as in 550)”).
Ganesh, Certain, Coatney, Sanakkayala, Sukumaran fail to disclose “the query operations provide specification of a minimum time stamp for which guaranteed results are desired; and a particular time stamp is captured when the query operation is transmitted and the particular time stamp is used for the minimum query time”
However, Diedrich teaches the above limitations at least by ([0069] “To calculate the synchronization levels that the servers 132 provide, the cluster generator 268 calculates the probabilities P(x) of the client 100 receiving records from replication servers 132-2 that are synchronized (i.e., that are not stale) with the associated master server 132-1 based on the client elapsed time as: P(x)=exp[−(x*mu)ˆ2/(2*sigmaˆ2)]/[sigma*sqrt(2*pi)], where” [0073] ““x” is the client elapsed time (the difference between the time of the client request and the last change time 360);”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Diedrich into the teaching of Ganesh, Certain, Sanakkayala, Sukumaran because the references disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the queries specifying a minimum timestamp as in Diedrich in order to ensure that consistent results are retrieved.

Response to Arguments
The following is in response to the amendment filed on 08/19/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pgs. 16-21, applicant argues that Ganesh, Certain, Sanakkayala, Sukumaran, Diedrich fail to disclose the “communicating…”, “caching”, “obtaining”, and “returning”.
In response to the preceding argument, examiner respectfully submits that Certain discloses the communicating, … in the computing network, a state of the local computing system by transmitting one or more messages comprising a set of numbers representing different levels of hardening to each replica node, wherein the set of numbers include a first sequence number of operations that arrived in memory, a second sequence number of operations that submitted write to a disk at least by ([col. 15, lines 10-16], [cols. 4-5, lines 52-1], [col. 17, lines 6-25], [col. 24, lines 51-56]) wherein the set of numbers, as claimed, are the version numbers which each include sequence numbers; specifically, the first sequence number is the version identifier of the update while the current version identifier is the second sequence number; further, the conditional requests in which the version numbers are included and sent from propagation node to processing node (messages). Certain further discloses a third sequence number of operations that acknowledged hardened to the disk at least by ([col. 14, lines 51-62]) wherein the third sequence number is any of the successfully completed and/or otherwise durably persisted updates which include the updated version identifiers for each update; additionally, the third sequence number could similarly be the committed index partition version identifier(s) 814. Certain additionally discloses obtaining a query operation, by a reader node computing device in the computing network executing another computing process, and selecting a sequence number limit; and returning results up to the sequence number limit at least by ([cols. 21-22, lines 54-59, 35-55], wherein the another computing process is the failover operation, while the returning of results up to the sequence number limit is the sending of the recovery values up to the latest value corresponding to the last update directed to an item to the nodes hosting the partitions.  Lastly, Sanakkayala teaches …on a second network channel in the computing network… at least by ([0302], [0376], [0392], and at least Figs. 5, 11 which depict a plurality of heartbeat monitor nodes which communicate the status of the local VM with a storage manager node using the communicative coupling (second network channel) depicted as dotted bidirectional arrows. The first network channel is the node-to-node communications between the heartbeat monitoring nodes which is shown as a separate communications channel in these figures.
	
Applicant’s further arguments with respect to the amendments pertaining to caching have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169